Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated November 8, 2021. Claims 1, 9 and 15 were amended. Claims 1-20 of the application are pending. This office action is made final.

Claim Rejections - 35 USC § 103 - AIA 

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1, 3, 6, 7, 9, 11, 14 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal et al (U.S. Patent 10,133,831), in view of Zanon et al. (WO 2017/165949 A1, Published October 2017), further in view of Halabe et al. (WO 2017/074883 A1, published May 2017), Ding et al. (U.S. Patent Application Publication 2010/0299125) and Al. Qahtani et al. (WO 2016/010813 A1 published on January 21, 2016). 

4.1	Carvajal et al. teaches Method and system of predicting future hydrocarbon production.  Specifically, as per claim 1, Carvajal et al. teaches a computer-implemented method (Abstract, L2-10: reading data regarding hydrocarbon production from a hydrocarbon producing field; producing at least one value indicating future hydrocarbon production based on the data model and data regarding hydrocarbon production; displaying on a display device of a computer system, an indication of historic data regarding hydrocarbon production and at least one value indicating future hydrocarbon production; Fig. 5, Item 504: shows historic production data for several days; Item 506: shows predicted production data; Item 520 shows oil production; Item 528 shows water cut; Item 536 shows gas-to-oil ration: Item CL2, L33-35: a computer implemented methodology for predicting future hydrocarbon production of a hydrocarbon well), comprising:
executing, using a set of production metrics for a given well (Abstract, L2-4: reading data regarding hydrocarbon production from a hydrocarbon producing field; Fig. 5, Item 504: shows historic production data for several days; Item 520 shows oil production; Item 528 shows water cut; Item 536 shows gas-to-oil ration), a set of models for oil production systems (Abstract, L4-6: producing at least one value indicating future hydrocarbon production based on the data model and data regarding hydrocarbon production; CL1, L12-13: simulating fluid movement through pores in the rock of the formation; L14-15: run the model to simulate fluid movement; CL2, L33-35: a 
initially performing an execution run for the given well (Fig. 5: shows historic data, and prediction of production made for many days; Fig. 5, Item 504: shows historic production data for several days; Item 520 shows oil production; Item 528 shows water cut; Item 536 shows gas-to-oil ration; CL1, L18-19: predict movement of hydrocarbons within the formations years in advance; CL2, L33-35: a computer implemented methodology for predicting future hydrocarbon production of a hydrocarbon well; CL6, L54-59: output node may produce oil production rate, gas-oil ratio and water cut over a predetermined period of time), using a set of inputs (CL3, L17-20: each well has more than one measurement device for measuring parameters associated with hydrocarbon production; L35-39: one or more measurement devices may be a multi-phase flow meter that measures hydrocarbon flow volume and indicates the mixture of oil and gas in the flow; L39-44: oil flow meters measure oil flow; gas flow meters and water flow meters; L45-47: pressure transmitters measure the pressure at any suitable location, such as wellhead, or within the borehole near the perforations; CL4, L47-52: the predictions of future hydrocarbons are based on real-time data; the predictions may be based on current data associated with hydrocarbon production, such as current hydrocarbon flow, current wellhead pressure) corresponding to a specified time period within a past target production period (Fig. 5, Item 504: shows historic production data for several days; CL1, L15-16: the time step for each simulation run may be large; CL4, L39-40: the data upon which predictions are made are historical data stored in a database; the historical data is associated with a past time period; CL6, L54-59: output node may produce oil production rate, gas-oil ratio and water cut over a predetermined period of time); 

performing multiple execution runs for the given well (Fig. 5: shows historic data, and prediction of production made for many days; CL1, L18-19: predict movement of hydrocarbons within the formations years in advance; CL2, L33-35: a computer implemented methodology for predicting future hydrocarbon production of a hydrocarbon well; CL6, L54-59: output node may produce oil production rate, gas-oil ratio and water cut over a predetermined period of time), iterating on a simulated production rate (CL2, L33-35: a computer implemented methodology for predicting future hydrocarbon production of a hydrocarbon well; Fig. 5, Items 520, 528 and 536: oil production, water cut and gas-oil ratio) at the specified time period within the past target production period (Fig. 5, Item 504: shows historic production data for several days; CL1, L15-16: the time step for each simulation run may be large; CL4, L39-40: the data upon which predictions are made are historical data stored in a database; the historical data is associated with a past time period; CL6, L54-59: output node may produce oil production rate, gas-oil ratio and water cut over a predetermined period of time); 
repeating the executing and determining for additional points in time within the past target production period for the given well (Fig. 5, Item 504: shows historic production data for several days; CL1, L15-16: the time step for each simulation run may be large; CL4, L39-40: the data upon 

Carvajal et al. does not expressly teach executing, using a set of production metrics for a given well, a set of calibrated network models for oil production systems. Zanon et al. teaches executing, using a set of production metrics for a given well, a set of calibrated models for oil production systems (Page 1, Para 0006, L1 to Page 2, Para 0006, L5: a method of modeling hydrocarbon production rates for a subterranean formation; obtaining production data for at least one well in the formation; identifying a range of values for each of the parameters representative of geological characteristics of the formation; selecting from the ranges of parameters, a value for each parameter defining the formation model; different combinations of values of the parameters define different formation models; matching the set of potential models to the production data for the at least one well iteratively; generating a production model for the formation from the formation models; comparing the production value from the production model with the production data for the at least one well; generating error vale for the model; selecting parameter values to reduce the model errors; identifying a production model that fits the production profile from the production data within the defined error threshold; Page 4, Para 0063, L1-8: compare the generated production model with the production data from the wells to generate error value; the error value may be based on one or more of cumulative gas production, gas production rate, cumulative oil production, oil production rate etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Carvajal et al. with the method of Zanon et al. that included executing, calibrated models for oil production systems, because that would allow identifying a production model that fits the production profile from the production data within the defined error threshold (Page 2, Para 0006, L4-5); and allow accurate estimates of production providing information regarding value and viability of a project/resource and guide the number, location and orientation of wells (Page 3, Para 0019, L1-3). 
Carvajal et al. and Zanon et al. do not expressly teach executing, using a set of production metrics for a given well, a set of calibrated network models for oil production systems. Halabe et al. teaches executing, using a set of production metrics for a given well, a set of network models for oil production systems (Page 1, Para 0043, L1-3: simulating fluid flow from a reservoir to a well or wells; L8-11: a reservoir model may be coupled to a surface network model and one or more facilities model to form an integrated model and may include one or more equipment models; Page 2, Para 0051, L2-4: creating an integrated model  by coupling reservoir models containing wells with network model and interacting with facilities and economic models; Page 4, Para 0105, L6-8: a flow simulation model may include equations accounting for flow line and surface facilities performance to perform comprehensive production system analysis; Page 5, Para 0106, L1-2: a flow simulation model may be a network model that includes various sub-networks specified using nodes, segments, branches etc.; Page 5, Para 0111, L1-5: flow simulation may include network analysis that identifies production bottlenecks and constraints, assesses benefits of new wells, additional pipelines, compression systems etc.; predicts pressure and temperature profiles through flow paths and plans full field development). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Carvajal et al. and Zanon et al. with the method Halabe et al. that included executing, using a set of production metrics for a given well, a set of network models for oil production systems, because that would allow to perform comprehensive production system analysis using a flow simulation model that included equations accounting for flow line and surface facilities performance (Page 4, Para 0105, L6-8). 
Zanon et al. teaches performing multiple execution runs for the given well, iterating on a simulated production rate until a simulated production rate converges to a historical production rate at the specified time period within the past target production period (Page 1, Para 0006, L1 to Page 2, Para 0006, L5: a method of modeling hydrocarbon production rates for a subterranean formation; obtaining (historical) production data for at least one well in the formation; identifying a range of values for each of the parameters representative of geological characteristics of the formation; selecting from the ranges of parameters, a value for each parameter defining the formation model; different combinations of values of the parameters define different formation models; matching the set of potential models to the (historical) production data for the at least one well iteratively; generating a production model for the formation from the formation models; comparing the production value from the production model with the (historical) production data for the at least one well to generate an error vale for the model; selecting parameter values for inputting to a subsequent iteration … to reduce a number of analyzed subterranean formation models that do not fit the production profile; identifying a production model that fits the production profile from the production data within a defined error threshold; the Examiner interprets this as “when the production rate from the production model is within the defined error threshold of historical production rate, the simulated production rate from the identified production model has converged to the historical production rate”. This interpretation of Zanon et al. teaching is consistent with the approach used in history Zanon et al. teaches performing multiple execution runs for the given well, iterating on a simulated production rate until a simulated production rate converges to a historical production rate at the specified time period within the past target production period  Page 4, Para 0063, L1-8: compare the generated production model with the production data from the wells to generate error value; the error value may be based on one or more of cumulative gas production, gas production rate, cumulative oil production, oil production rate etc.). 
Zanon et al. teaches determining, based on the converged simulated production rate (Page 1, Para 0006, L1 to Page 2, Para 0006, L5: a method of modeling hydrocarbon production rates for a subterranean formation; obtaining (historical) production data for at least one well in the formation; identifying a range of values for each of the parameters representative of geological characteristics of the formation; selecting from the ranges of parameters, a value for each parameter defining the formation model; different combinations of values of the parameters define different formation models; matching the set of potential models to the (historical) production data for the at least one well iteratively; generating a production model for the formation from the formation models; comparing the production value from the production model with the (historical) production data for the at least one well to generate an error vale for the model; selecting parameter values for inputting to a subsequent iteration … to reduce a number of analyzed subterranean formation models that do not fit the production profile; identifying a production model that fits the production profile from the production data within a defined error threshold; the Examiner interprets this as “when the production rate from the production model is within the defined error threshold of historical production rate, the simulated 
Carvajal et al., Zanon et al. and Halabe et al. do not expressly teach determining, based on the converged simulated production rate, the productivity index value for the given well at the specified time period. Ding et al. teaches determining, based on the converged simulated production rate, the productivity index value for the given well at the specified time period (Abstract, L8-10: numerical productivity indices used by the reservoir simulator are calculated using the near-wellbore simulator; Page 1, Para 0016, a) simulate fluid flows within the medium using a first simulator over a predetermined time interval between times T0 and Tn; b) simulate fluid flows in the near wellbore region using a second simulator over the same time interval and deducing the numerical productivity indices updated for the first simulator; c) modeling the fluid flows within the porous medium for a period of time between T0 and Tn by repeating stages a) and b), for successive time intervals between T0 and Tn; Page 2, Para 0019, L4-6: numerical productivity indices are determined by comparing flow rates calculated by the first and second simulators; Page 4, Para 0067, L1-7: the connection between the pressure in the cells crossed by a well and the pressure in the wells itself is achieved by the numerical productivity index; the numerical productivity index is calculated with an analytical formula; the simulator calculates the numerical IP using the analytical formula; Page 5, Para 0097, L3-4: Peaceman’s formula is used to calculate this index; Para 0098: the steps are repeated with new time interval from T1 to T2,  then T2 to T3, …then Tn-1 to Tn; Para 0099, L1-5: the numerical productivity index is used in 

    PNG
    media_image1.png
    40
    116
    media_image1.png
    Greyscale
 ; Para 0108, L1-5: updating a numerical productivity index at time T1 can be done by comparing the flow rates simulated with near wellbore model and the reservoir model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Carvajal et al., Zanon et al. and Halabe et al. with the method of Ding et al. that included determining, based on the converged simulated production rate, the productivity index value for the given well at the specified time period, the productivity index value representing the rate test conditions at the specified time period, because that would allow to simulate the flow of fluids within the porous medium from numerical productivity indices relating fluid pressures to fluid flow rates (Pag1, Para 0016, L4-6); and adjust the simulation results of the reservoir model to those of the near-wellbore model  by modifying the numerical productivity indices of the reservoir model  (Page 5, Para 0097, L8-12). 
Ding et al. teaches determine productivity index values at respective ones of the additional points in time (Page 1, Para 0016, a) simulate fluid flows within the medium using a first simulator over a predetermined time interval between times T0 and Tn; b) simulate fluid flows in the near wellbore region using a second simulator over the same time interval and deducing the numerical productivity indices updated for the first simulator; c) modeling the fluid flows within the porous medium for a period of time between T0 and Tn by repeating stages a) and b), for successive time intervals between T0 and Tn; Para 0098: the steps are repeated with new time interval from T1 to T2,  then T2 to T3, …then Tn-1 to Tn; Para 0108, L1-5: updating a numerical productivity index at time T1 can be done by comparing the flow rates simulated with near wellbore model and the reservoir model). 
Carvajal et al., Zanon et al., Halabe et al., and Ding et al. do not expressly teach generating, for the given well and based on the determined productivity index values, a productivity index profile providing productivity index values as a function of time. Al. Qahtani et al. teaches generating, for the given well and based on the determined productivity index values, a productivity index profile providing productivity index values as a function of time (Fig 2: shows variation of productivity index as a function of time in days, thus a productivity index profile; Page 6, Para 0019, L1-2: productivity index values for every well in the reservoir over time; Page 7, Para 0027, L1-6: the productivity index is the ratio of production rate to the pressure drawdown; PI is a dynamic parameter that combines the fluid phase production with the pressure gradient driving the fluids towards production wells, the PI is found using Peaceman’s formulas for each vertical well during its productivity; Page 10, Para 0034, L9-10: the productivity index values for every time step for every well location are plotted to produce a curve for each well). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Carvajal et al., Zanon et al., Halabe et al., and Ding et al. with the method of Al. Qahtani et al. that included generating, for the given well and based on the determined productivity index values, a productivity index profile providing productivity index values as a function of time, because that would allow to determine a total dynamic productivity index for each coordinate and placement of one or more wells responsive to the total dynamic productivity index (Abstract, L6-9); and generating a well placement map using one or more total dynamic productivity index indicators (Abstract, L11-12); to maximize the productivity index by optimum well locations (Page 4, Para 0010, L1-2). 
Ding et al. teaches generating, for the given well and based on the determined productivity index values (Page 1, Para 0016, a) simulate fluid flows within the medium using a first 0 and Tn; b) simulate fluid flows in the near wellbore region using a second simulator over the same time interval and deducing the numerical productivity indices updated for the first simulator; c) modeling the fluid flows within the porous medium for a period of time between T0 and Tn by repeating stages a) and b), for successive time intervals between T0 and Tn; Page 2, Para 0019, L4-6: numerical productivity indices are determined by comparing flow rates calculated by the first and second simulators; Page 4, Para 0067, L1-7: the connection between the pressure in the cells crossed by a well and the pressure in the wells itself is achieved by the numerical productivity index; the numerical productivity index is calculated with an analytical formula; the simulator calculates the numerical IP using the analytical formula; Page 5, Para 0097, L3-4: Peaceman’s formula is used to calculate this index; Para 0098: the steps are repeated with new time interval from T1 to T2,  then T2 to T3, …then Tn-1 to Tn; Para 0099, L1-5: the numerical productivity index is used in the flow models to relate pressures to the flow rate in the well cell of the reservoir or of the near-wellbore grid. The formula used is 

    PNG
    media_image1.png
    40
    116
    media_image1.png
    Greyscale
 ; Para 0108, L1-5: updating a numerical productivity index at time T1 can be done by comparing the flow rates simulated with near wellbore model and the reservoir model).

Per claim 3: Carvajal et al. teaches the set of production metrics include historical production data (Fig. 5, oil production, water cut and gas-oil ratio; CL1, L18-19: predict movement of hydrocarbons within the formations years in advance; CL2, L33-35: a computer implemented methodology for predicting future hydrocarbon production of a hydrocarbon well; CL6, L49-52: the neural network produces at least one value indicative of future hydrocarbon production for a 

Per claim 6: Carvajal et al. teaches the historical production data includes production rates (Fig. 5, Item 510: shows historic oil production and prediction for succeeding days), gas-oil ratios (Item 514: shows historic gas-oil ratios and prediction for succeeding days), water cut conditions (Item 512: shows historic water cut conditions and prediction for succeeding days), flowing wellhead pressures (CL3, L45-47: pressure transmitters measure the pressure at the wellhead and within the borehole near the perforations; CL5, L43-44: pressure at the wellhead),  and choke settings (CL2, L36-38: choke settings; CL5, L42: choke valve settings).                                                

Per claim 7: Carvajal et al. teaches providing the production metrics for use by the set of models includes automating entry of date-specific production metrics into the set of calibrated network models (Abstract, L2-6: reading data regarding hydrocarbon production from a hydrocarbon producing field; producing at least one value indicating future hydrocarbon production based on the data model and data regarding hydrocarbon production; Fig 5, Item 518: ; Zanon et al. teaches the set of calibrated models (Page 1, Para 0006, L1 to Page 2, Para 0006, L5: a method of modeling hydrocarbon production rates for a subterranean formation; obtaining production data for at least one well in the formation; identifying a range of values for each of the parameters representative of geological characteristics of the formation; selecting from the ranges of parameters, a value for each parameter defining the formation model; different combinations of values of the parameters define different formation models; matching the set of potential models to the production data for the at least one well iteratively; generating a production model for the formation from the formation models; comparing the production value from the production model with the production data for the at least one well; generating error vale for the model; selecting parameter values to reduce the model errors; identifying a production model that fits the production profile from the production data within the defined error threshold; Page 4, Para 0063, L1-8: compare the generated production model with the production data from the wells to generate error value; the error value may be based on one or more of cumulative gas production, gas production rate, cumulative oil production, oil production rate etc.). Halabe et al. teaches the set of network models (Page 1, Para 0043, L1-3: simulating fluid flow from a reservoir to a well or wells; L8-11: a reservoir model may be coupled to a surface network model and one or more facilities model to form an integrated model and may Include one or more equipment models; Page 2, Para 0051, L2-4: creating an integrated model  by coupling reservoir models containing wells with network model and interacting with facilities and economic models; Page 4, Para 0105, L6-

4.2	As per Claims 9, 11, 14, 15, 17 and 20, these are rejected based on the same reasoning as Claims 1, 3, 6, supra.  Claims 9, 11, 14, 15, 17 and 20 are non-transitory, computer-readable medium and computer-implemented system claim reciting the same limitations as Claims 1, 3, 6, as taught throughout by Carvajal et al., Zanon et al., Halabe et al., Ding et al. and Al. Qahtani et al.

5.	Claims 2, 4, 5, 8, 10, 12, 13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal et al (U.S. Patent 10,133,831), in view of Zanon et al. (WO 2017/165949 A1, published October 2017) and Halabe et al. (WO 2017/074883 A1, published May 2017), Ding et al. (U.S. Patent Application Publication 2010/0299125) and Al. Qahtani et al. (WO 2016/010813 A1 published on January 21, 2016), and further in view of Roth et al. (WO 2018/132786 A1 published July 2018). 

5.1	As per claim 2, Carvajal et al., Zanon et al., Halabe et al., Ding et al. and Al. Qahtani et al. teach the method of claim 1.  Carvajal et al. teaches generating, using a steady-state 
Carvajal et al. teaches making decisions regarding hydrocarbon well placement (CL1, L9-11: a geocellular model of the underground formation to make decisions regarding hydrocarbon Zanon et al. teaches guiding the number, location and orientation of wells (Page 3, Para 0019, L1-3: allow accurate estimates of production providing information regarding value and viability of a project/resource and guide the number, location and orientation of wells). Halabe et al. teaches assess benefits of new wells (Page 5, Para 0111, L2-3: assess benefits of new wells).
Carvajal et al., Zanon et al., Halabe et al., Ding et al. and Al. Qahtani et al. do not expressly teach identifying wells that are potential candidates suitable for an application of productivity index values. Roth et al. teaches identifying wells that are potential candidates suitable for an application of productivity index values (Page 2, Para 0014, L5-10: display a graphical representation of the structural model, a planned well and the planned well attribute; predicting a plurality of planned well attributes; L12-13: generate a production prediction of a planned well based on the plurality of planned well attributes L15-17: identify a location within the geographical area where the new well would have a maximum production prediction; L18-21: generate a production prediction for each of the plurality of planned wells accounting for depletion effects of the planned wells). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Carvajal et al., Zanon et al., Halabe et al., Ding et al. and Al. Qahtani et al. with the method of Roth et al. that included identifying wells that are potential candidates suitable for an application of productivity index values, because that would allow to identify a location within the geographical area where the new well would have a maximum production prediction (Page 2, Para 0014, L15-17: ). 
Zanon et al. teaches the set of calibrated models (Page 1, Para 0006, L1 to Page 2, Para 0006, L5: a method of modeling hydrocarbon production rates for a subterranean formation; Halabe et al. teaches the set of network models (Page 1, Para 0043, L1-3: simulating fluid flow from a reservoir to a well or wells; L8-11: a reservoir model may be coupled to a surface network model and one or more facilities model to form an integrated model and may Include one or more equipment models; Page 2, Para 0051, L2-4: creating an integrated model  by coupling reservoir models containing wells with network model and interacting with facilities and economic models; Page 4, Para 0105, L6-8: a flow simulation model may include equations accounting for flow line and surface facilities performance to perform comprehensive production system analysis; Page 5, Para 0106, L1-2: a flow simulation model may be a network model that includes various sub-networks specified using nodes, segments, branches etc.; Page 5, Para 0111, L1-5: flow simulation may include network analysis that identifies production bottlenecks and constraints, assesses benefits of new wells, additional pipelines, compression 

Per claim 4: Carvajal et al. teaches the steady-state multiphase flow simulation uses a hydraulic simulation software (CL1, L12-13: simulating fluid movement through pores in the rock of the formation; L14-15: run the model to simulate fluid movement; CL3, L35-39: one or more measurement devices may be a multi-phase flow meter that measures hydrocarbon flow volume and indicates the mixture of oil and gas in the flow L42-44: gas flow meters and water flow meters).

Per claim 5: Carvajal et al. teaches making decisions regarding hydrocarbon well placement (CL1, L9-11: a geocellular model of the underground formation to make decisions regarding hydrocarbon well placement). Zanon et al. teaches guiding the number, location and orientation of wells (Page 3, Para 0019, L1-3: allow accurate estimates of production providing information regarding value and viability of a project/resource and guide the number, location and orientation of wells). Halabe et al. teaches assess benefits of new wells (Page 5, Para 0111, L2-3: assess benefits of new wells).
Roth et al. teaches identifying the wells that are potential well candidates (Page 2, Para 0014, L5-10: display a graphical representation of the structural model, a planned well and the planned well attribute; predicting a plurality of planned well attributes; L12-13: generate a production prediction of a planned well based on the plurality of planned well attributes L15-17: identify a location within the geographical area where the new well would have a maximum production prediction; L18-21: generate a production prediction for each of the plurality of Roth et al. teaches identifying wells that have been at a same completion stage during the target production period (Page 5, Para 0200, L1-4: new completion attributes are calculated using completion data table; the completion attributes are perforated interval for creating channels between the reservoir and the wellbore; Para 0234, L1-4: wells being compared for determining target well can be a subset of total wells based on parameters such as completion date differences); identifying the wells that have a productivity decline (Page 2, Para 0014, L18-21: generate a production prediction for each of the plurality of planned wells accounting for depletion effects of the planned wells .  Halabe et al. teaches identifying the wells that have a productivity decline (Page 4, Para 0097, L1-6: a well may have a production curve over a period of time indicating the cumulative amount of hydrocarbon that can be produced over a period of time; the rate of production over the period of time may change; a production decline curve shows how the production from the well declines over time; choke valve settings and gas lift rates affect production decline curve for a well).

Per claim 8: Carvajal et al. teaches making decisions regarding hydrocarbon well placement (CL1, L9-11: a geocellular model of the underground formation to make decisions regarding hydrocarbon well placement). Zanon et al. teaches guiding the number, location and orientation of wells (Page 3, Para 0019, L1-3: allow accurate estimates of production providing information regarding value and viability of a project/resource and guide the number, location and orientation of wells). Halabe et al. teaches assess benefits of new wells (Page 5, Para 0111, L2-3: assess benefits of new wells).
Roth et al. teaches identifying reservoir locations to drill new wells, the identifying based on comparing productivity index profiles of multiple wells (Page 2, Para 0014, L5-10: display a 

5.2	As per Claims 10, 12, 13, 16, 18 and 19, these are rejected based on the same reasoning as Claims 2, 4, 5, supra.  Claims 10, 12, 13, 16, 18 and 19 are non-transitory, computer-readable medium and computer-implemented system claim reciting the same limitations as Claims 2, 4, 5, as taught throughout by Carvajal et al., Zanon et al., Halabe et al., Ding et al., Al. Qahtani et al.  and Roth et al.

Response to Applicant’s Arguments

6. 	Applicant's claim arguments filed on November 8, 2021 have been fully considered.  Claim rejections under 35 USC 103 (a) have been updated in this office action in response to applicant’s arguments.

6.1 	As per the applicant’s argument that “Nothing in Zanon teaches "performing multiple execution runs for the given well, iterating on a simulated production rate, until the simulated production rate converges to the historical production rate at the specified time period within the past target production period; the Examiner mischaracterizes the teachings of Zanon; the 

Zanon et al. teaches:
(Page 1, Para 0006, L1 to Page 2, Para 0006, L5: a method of modeling hydrocarbon production rates for a subterranean formation; obtaining (historical) production Zanon et al. teaching is consistent with the approach used in history matching of simulation models with historical production data described in numerous patents and papers before the effective filing date of the applicants’ invention. See below.

The Examiner interprets this as teaching performing multiple execution runs for the given well, iterating on a simulated production rate until a simulated production rate converges to a historical production rate at the specified time period within the past target production period

Sawyer et al. (SPE- 57439) teaches the following:
Abstract, Para 1, L6-9: the simulation runs are made using a matrix of key reservoir parameters; the output gas and water production from the simulation runs is incorporated into a worksheet; 
Abstract, Para 2, L1-2: the observed gas and water production data are entered into a separate for history matching; L4-5: find the simulation input parameters that result in the best overall history match; 
Page 1, Para 5, L1-4: simulation based software that incorporates the results of several thousand simulations into an Excel spreadsheet for comparison with actual production data.

The Examiner interprets this as: one of ordinary skill in the art will interpret that “simulation based software that incorporates the results of several thousand simulations into an Excel spreadsheet for comparison with actual production data” and “find the simulation input parameters that result in the best overall history match “amounts to “performing multiple execution runs for the given well, iterating on a simulated production rate until a simulated production rate converges to a historical production rate at the specified time period within the past target production period”.

Schneider et al. (U.S. Patent Application Publication 2018/0171761) teaches the following:
Page 2, Para 0080: an Excel based program for history matching and forecasting gas production; a user enters observed gas and water production data in a worksheet; it is compared with results of multiple simulation runs with different combination of parameters to find the simulation that best matches the historical data of actual production. 



Ramsay et al. (Chinese Patent CN 105493100 A, Published April 2016) teaches the following:
Page 2, Para 4, Line 5 to Page 3, Para 1, Line 5: a method for reservoir simulation and modeling and fitting to history data; simulate production fluid production rate; compare it with historical production data from a well or reservoir; update or adjust the rock physical property of the earth model to obtain simulation result for fitting historic data of measurement; adjust the rock physical property during the fitting process of the history; the updating becomes reduced. 

The Examiner interprets this as: one of ordinary skill in the art will interpret that “adjust the rock physical property of the earth model to obtain simulation result for fitting historic data of measurement” amounts to “performing multiple execution runs for the given well, iterating on a simulated production rate until a simulated production rate converges to a historical production rate at the specified time period within the past target production period”.

Steines et al. (Chinese Patent CN 102754105 A, Published October 2012) teaches the following:
. 
Page 2 & 3, Para0013: generating a simulation model; inputti ng known input data from the history into the simulation model; generating output data from the simulation model to the historical known input data; comparing the output data from the simulation model with the historically known output data; repeating these steps until the output data from the simulation model corresponds to the historically known output data;

The Examiner interprets this as: one of ordinary skill in the art will interpret that “repeating these steps until the output data from the simulation model corresponds to the historically known output data” amounts to “performing multiple execution runs for the given well, iterating on a simulated production rate until a simulated production rate converges to a historical production rate at the specified time period within the past target production period”.

Ozgen, Cetin. (U.S. Patent Application Publication 2007/0016389) teaches the following:
Abstract, L1-3: a method for accelerating history matching of a wellbore simulation model using neural network; 
Page 2, Para 0007, L5-9: known simulation software uses actual historical production rate for each well as basis for simulating both historical and future performance for the well; 

Page 2, Para 0013: calculating a history matching error between the theoretical production output from the model and the historical production output data; 
Page 7, Para 0125, L3 to Page 8, Para 0125, L2: simulated production rates at well locations over a historical period is compared to actual historical well production rates over the same historical period;
Page 8, Para 0142, L1-7: when it is determined that the absolute value of history matching error between the simulated model and the actual historical data is within acceptable range or below a predetermined value, the future performance of the well can be calculated; the simulation model has been run and rerun to ensure that it is able to reproduce historical data for the well; 
Page 10, Para 0157, L2-9: the optimized solution includes a set of selected independent variables and values for each of those variables that minimize the history matching error between the historical wellbore data and the simulated production wellbore data; the optimized solutions are obtained by iteratively varying the selection and values of the parameters to provide a minimum for the history matching error.

The Examiner interprets this as: one of ordinary skill in the art will interpret that “the simulation model has been run and rerun to ensure that it is able to reproduce historical data for the well”; and “the optimized solutions are obtained by iteratively varying the selection and 

Zangi et al. (U.S. Patent Application Publication 2007/0198234) teaches the following:
Page 3, Para 0044, Line 1 to Page 4, Para 0044, L6-11: a method of history matching the numerical simulation model to the historically known input data and output data; the input data is applied to the model and output data is generated; the generated output data is compared to the historically known output data; when the model output data does not substantially match the historically known output data, the numerical simulation model is adjusted and historically known input data is applied to the model and output data is again generated; when the model output data does not substantially match the historically known output data, the numerical simulation model is re-adjusted and historically known input data is re-applied to the model and output data is once again generated; the process  repeats until the model output data substantially matches historically known output data; at this point, numerical simulation model has been history matched.

The Examiner interprets this as: one of ordinary skill in the art will interpret that “when the model output data does not substantially match the historically known output data, the numerical simulation model is re-adjusted and historically known input data is re-applied to the model and output data is once again generated; the process  repeats until the model output data 

ACTION IS FINAL 

7.	Applicant’s arguments with respect to claim rejections under 35 USC § 103 (a) are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	December 5, 2021